Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.471   Page 1 of 35




               UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

 TEOKA S. WILLIAMS,
    Plaintiff,                CASE NO.: 2:18-cv-12522-VAR-MKM
                              HON.: Victoria A. Roberts
 v.

 BEAUMONT HEALTH,
       Defendant.
  _________________________________________ /
 GAFKAY LAW, PLC
 BY: JULIE A. GAFKAY (P53680)
 Attorney for Plaintiff
 175 S. Main Street
 Frankenmuth, MI 48734
 (989) 652-9240
 jgafkay@gafkaylaw.com

 BUTZEL LONG
 BY: REGAN K. DAHLE (P53975)
       MICHAEL GRIFFIE (P79836)
       DOAA K. AL-HOWAISHY (P82089)
 Attorneys for Defendant
 301 East Liberty, Suite 500
 Ann Arbor, MI 48104
 (734) 995-3110
 dahle@butzel.com
 griffie@butzel.com
 al-howaishy@butzel.com
 __________________________________________/

      PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR
          SUMMARY JUDGMENT PURSUANT TO FRCP 56
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.472   Page 2 of 35




      NOW COMES Plaintiff, Teoka Williams, by and through her

 attorney, GAFKAY LAW, PLC, and hereby opposes Defendant’s Motion

 for Summary Judgment pursuant to Federal Rule of Civil Procedure 56.

 As set forth more fully in the accompanying brief, there are genuine

 issues as to material facts, which preclude summary judgment.

      Plaintiff admits Concurrence was sought by Defendant, but denied,

 by Plaintiff at the settlement conference held on April 19, 2019.

      WHEREFORE, Plaintiff, Teoka Williams, respectfully requests

 that this Honorable Court deny Defendant’s Motion for Summary

 Judgment.

                                   Respectfully submitted,

                                   GAFKAY LAW, PLC


 Dated: 5/31/2019                  s/Julie A. Gafkay
                                   Julie A. Gafkay (P53680)
                                   Attorney for Plaintiff
                                   175 S. Main Street
                                   Frankenmuth, Michigan 48734
                                   (989) 652-9240
                                   jgafkay@gafkaylaw.com




                                      2
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.473   Page 3 of 35




               UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

 TEOKA S. WILLIAMS,
    Plaintiff,                CASE NO.: 2:18-cv-12522-VAR-MKM
                              HON.: Victoria A. Roberts
 v.

 BEAUMONT HEALTH,
    Defendant.
                                             /
 GAFKAY LAW, PLC
 BY: JULIE A. GAFKAY (P53680)
 Attorney for Plaintiff
 175 S. Main Street
 Frankenmuth, MI 48734
 (989) 652-9240
 jgafkay@gafkaylaw.com

 BUTZEL LONG
 BY: REGAN K. DAHLE (P53975)
       MICHAEL GRIFFIE (P79836)
       DOAA K. AL-HOWAISHY (P82089)
 Attorneys for Defendant
 301 East Liberty, Suite 500
 Ann Arbor, MI 48104
 (734) 995-3110
 dahle@butzel.com
 griffie@butzel.com
 al-howaishy@butzel.com
                                   /

      PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANT’S
          MOTION FOR SUMMARY JUDGMENT FRCP 56
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.474   Page 4 of 35




                         TABLE OF CONTENTS

 Index of Authority………………………………………………………ii, iii

 Statement of Issues Presented…………………………………………iv

 Statement of Controlling/Most Appropriate Authority…………….v

 Response to Defendant’s Statement of Facts………………………...1-2

 Plaintiff’s Statement of Material Facts……………………………….2-7

 Argument………………………………………………………………….7-26

 I. There is a Genuine Issue of Material Fact of Intentional Race
    Discrimination………………………………………………………..7-15

 II. There is a Genuine Issue of Material Fact that Plaintiff
     Suffered an Adverse Employment Action for purposes of
     her Title VII and Elliott-Larsen Civil Rights Claims………….15-18

 III. Plaintiff’s Testimony Concerning What the Patient Said
      Goes to Credibility and is Improper to Exclude………………..19-20

 IV. Plaintiff’s Testimony as to What the Patient Said is Admissible
    Even if not fully Documented…………………………………….20-22

 V. Plaintiff’s Testimony about the Patient’s Statements is
    Admissible and Not Hearsay……………………………………..22-26

 Conclusion…………………………………………………………………26




                                      I
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.475   Page 5 of 35




                        INDEX OF AUTHORITY

 Amini v. Oberlin College,
 440 F.3d 350 (6th Cir. 2006)………………………………………………8
 Anderson v. Liberty Lobby, Inc.,
 477 U.S. 242, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986) …………….18
 Blalock v. Metals Trades, Inc.,
 775 F.2d 703 (6th Cir. 1985)……………………………………………..8
 Bowman v. Shawnee State Univ.,
 220 F.3d 456 (6th Cir. 2000)………………………………………………16
 Brant v. Curtis,
 138 Fed. Appx. 734 (6th Cir. 2005)…………………………………….23, 24
 Brown v. Board of Education,
 347 U.S. 483 (1954)………………………………………………………..18
 Celotex Corp. v. Catrett,
 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)…………………7
 Chaney v. Plainfield,
 612 F.3d 908 (7th Cir. 2010)………………………………………….9, 10, 12
 Crane v. Mary Free Bed Rehab. Hosp.
 2015 U.S. Dist. LEXIS 182064………………………………………….16
 Detroit Police Officers’ Ass’n v. Young,
 608 F.2d 671 (1979)……………………………………………………….24
 DiCarlo v. Potter,
 358 F.3d 408 (6th Cir. 2004)………………………………………………8
 E.E.O.C. v. Konica Minolta Bus. Solutions U.S.A., Inc.,
 639 F.3d 366 (7th Cir. 2011)……………………………………………..10
 Ferrill v. Parker Group, Inc.,
 168 F.3d 468 (11th Cir. 1999)…………………………………………..9, 10
 Hanson v. Madison Co. Det. Ctr.,
 736 Fed. Appx. 521 (6th Cir. 2018)…………………………………….19
 Johnson v. Univ. of Cincinnati,
 215 F.3d 561 (6th Cir. 2000)……………………………………………..8
 Maggard v. Ford Motor Co.,
 320 Fed. Appx. 367 (6th Cir. 2009)…………………………………….24


                                      II
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.476   Page 6 of 35




 McCrary v. Oakwood Healthcare, Inc.,
 170 F. Supp. 3d 981 (E.D. Mich. 2016)………………………..9, 11, 12, 16
 Michael v. Caterpillar Fin. Services Corp.,
 496 F.3d 584 (6th Cir. 2007)……………………………………………15
 Miller v. Texas State Bd. Of Barber Examiners,
 615 F.2d 650 (5th Cir. 1980)…………………………………………….16
 Patterson v. UPMC South Hills Health System Home Health, L.P.,
 2005 U.S. Dist. LEXIS 47610………………………………9, 11, 12, 17
 Plessy v. Ferguson,
 163 U.S. 537 (1896)……………………………………………………….18
 Sharp v. Aker Plant Servs. Group,
 726 F.3d 789 (6th Cir. 2013)………………………………………………9
 Tally v. Bravo Pitino Restaurant,
 61 F.3d 1241 (6th Cir. 1995)…………………………………….22, 24, 25
 United States v. West,
 2011 U.S. Dist. LEXIS 34520…………………………………………25
 Williams v. Cloverland Farms Dairy, Inc.,
 78 F. Supp. 2d 479 (D. Md. 1999)…………………………………….17
 Yates v. Hagerstown Lodge No. 212,
 878 F. Supp. 788 (D. Md. 1995)……………………………………….17


 Statutes

 42 U.S.C. § 1981………………………………………………………….7
 42 U.S.C. § 2000e-2(e)…………………………………………………..16
 42 U.S.C. § 3000e-2(a)(2)……………………………………………….17
 MCL 37.2202 …………………………………………………………….17

 Rules

 Fed.R.Civ.P. 56………………………………………………………………27
 Fed.R.Civ.P.8(a)(2)………………………………………………………….21
 Fed.R.Evid. 803(2), 803(3), 803(4) 803(6)…………………………22,23, 24


                                      III
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.477   Page 7 of 35




               STATEMENT OF ISSUES PRESENTED


   I.     Whether There is a Genuine Issue of Material Fact of Intentional
          Race Discrimination?

          Plaintiff answers Yes.

   II.    Whether there is a Genuine Issue of Material Fact that Plaintiff
          Suffered an Adverse Employment Action for Purposes of her
          Title VII and Elliott-Larsen Civil Rights Claims?

          Plaintiff answers Yes.

   III.   Whether Plaintiff’s Testimony Concerning What the Patient
          Said Goes to Credibility and is Improper to Exclude?

          Plaintiff answers Yes.

   IV.    Whether Plaintiff’s Testimony as to What the Patient Said is
          Admissible Even if Not Fully Documented?

          Plaintiff answers Yes.

   V.     Whether Plaintiff’s Testimony about the Patient’s Statements is
          Admissible and Not Hearsay?

          Plaintiff answers Yes.




                                     IV
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.478   Page 8 of 35




     STATEMENT OF CONTROLLING/MOST APPROPRIATE
                     AUTHORITY


 Federal Statutes
 42 U.S.C. § 1981
 42 U.S.C. § 2000e

 Michigan Statute
 MCL 37.2202

 United States Supreme Court
 Anderson v. Liberty Lobby, Inc.,
 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)

 Sixth Circuit
 Amini v. Oberlin College,
 440 F.3d 350, 358, (6th Cir. 2006)

 Talley v. Bravo Ptino Restaurant,
 61 F.3d 1241 (6th Cir. 1995)

 United States District Court for the Eastern District of
 Michigan
 McCrary v. Oakwood Healthcare Inc.,
 170 F.Supp.3d 981 (E.D. Mich. 2016)




                                      V
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.479   Page 9 of 35




       RESPONSE TO DEFENDANT’S STATEMENT OF FACTS

 Plaintiff admits Defendant’s paragraphs 2, 4-7, 9, 12, 14, 16, 19, and 21.

 1.    Plaintiff denies she is still employed with Defendant. She was

 terminated on May 22, 2019.

 3.    Plaintiff denies the progress note states the patient became upset.

 8.    Plaintiff denies Crystal Kopriva, f/k/a Crystal Fell (hereinafter

 “Kopriva”) tried to resolve the patient’s concern. The patient did not

 express any legitimate concern for not wanting Plaintiff as her nurse.

 (Ex. 4, p. 31).

 10.    Plaintiff denies she told Kopriva she was okay with this plan and

 not upset. Plaintiff, who was very upset, wanted Kopriva to tell the

 patient it was not appropriate and Plaintiff would continue care. (Ex. 1,

 pp. 85, 152; Ex. 4, p. 20).

 11.   Plaintiff admits she discarded her notes after reducing those notes

 to an email. Plaintiff had a pending EEOC charge on a different matter

 before her notes were created so the notes would necessarily have been

 discarded after her EEOC charge. (Exhibit 11).




                                      1
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.480   Page 10 of 35




 13.   Plaintiff consistently testified the phone call she heard was before

 she got Kopriva. Plaintiff admits, although the precise time of events may

 be wrong, her progress notes are accurate as to what happened.

 15.   Plaintiff denies her shift ended at 7:30 a.m. Plaintiff was scheduled

 until 8:00 a.m., but did not get off until 8:30 a.m. (Ex. 1, pp. 54, 56).

 17.   Admit, however, testimony is at pages 34-35 of Ward’s deposition.

 18.   Plaintiff admits Antoinette Ward (“Ward”) testified she met with

 the patient and the patient allegedly said Plaintiff was a little rough with

 her when she was trying to get out of the bed to go to the bathroom.

 Plaintiff further states the patient was never asked whether she made a

 request based on race or referred to Plaintiff as a “black bitch.” (Exhibit

 2, p. 26).

 20.   Plaintiff denies Ward apologized to her for remarks she overheard

 the patient make. (Exhibit 1, p. 191).

              PLAINTIFF’S STATEMENT OF MATERIAL FACTS

 22.   Defendant does not have a policy to address when a patient

 requests care based on the race of the caregiver. (Ex. 5, pp. 8-9; Ex 3, p.

 28; Ex. 4, p. 24).




                                       2
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.481   Page 11 of 35




 23.   The patient told Plaintiff she did not want her touching her,

 although a white nursing assistant could. (Ex. 1, pp. 81, 83). The patient

 asked to speak with the nurse in charge who was the assistant clinical

 manager, Kopriva. (Ex. 1, pp. 80, 101; Ex. 3, p. 26).

 24.   Plaintiff overheard the patient say she wanted a different nurse

 and, “they had the audacity to give me a black nurse.” (Ex. 1, pp. 44-45).

 25.   Plaintiff and Shakina Kolanda (“Kolanda”) both heard the patient

 say, “I do not want that black bitch taking care of me,” before Plaintiff

 complained to Kopriva, which Plaintiff eventually put in the patient’s

 progress note before her shift ended. (Ex. 1, p. 65, 72, 88-89, 91, 94-95;

 Ex. 8, progress note; Ex. 6, pp. 18 and 26).

 26.   Kopriva based on what Plaintiff told her, she understood the

 patient did not want Plaintiff to care for her based on race. (Ex. 4, pp.

 22-24).

 27.   Plaintiff heard the patient tell Kopriva she did not want Plaintiff

 because of Plaintiff’s race when Plaintiff was just outside the patient’s

 door. (Ex. 1, p. 48).

 28.   The patient did not give a legitimate reason why she did not want

 Plaintiff to care for her; Kopriva admitted simply suggesting Plaintiff had


                                      3
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19     PageID.482   Page 12 of 35




 an attitude is not legitimate. (Ex. 1, p. 102; Ex. 4, p. 31). Plaintiff heard

 the patient tell Kopriva she did not want that “black lady” or “black

 nurse.” (Ex. 1, pp. 50, 53, 74-75, 119; Ex. 5, p. 9).

 29.   Kopriva never asked the patient if she called Plaintiff a “black

 bitch” or whether her request was based on race. (Ex. 4, pp. 30 and 48).

 30.   Kopriva told Plaintiff and others if either patient in Room 881 put

 the call light on to let Olivia Moylan (“Moylan”), who is White, go in the

 room instead of Plaintiff. (Ex. 1, p. 53; Ex. 6, p. 11). Moylan later

 complained to Kopriva about having to take care of both patients and

 passing medications for both patients in the room, which Moylan denied.

 (Ex. 4, p. 40; Ex. 7, p. 33).

 31.   The patient care was not properly transferred to Moylan from

 Plaintiff; a proper transfer involves a nurse-to-nurse report, which never

 took place regarding the patients in Room 881. (Ex 1. p. 57; Ex. 7, p. 19).

 32.   After Plaintiff was removed from providing care to the patient,

 Kopriva and Moylan gave medications to the patient instead of Plaintiff

 at 4:55 a.m. and 7:27 a.m. (Ex. 4, pp. 45-46).




                                       4
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.483   Page 13 of 35




 33.   Moylan went in the room for Plaintiff to assist with needs such as

 water, socks, and heating pack; Plaintiff would get it and give it to

 Moylan to give to the patients. (Ex. 1, p. 58).

 34.   Plaintiff was asked to sign/initial hourly rounding sheets for

 Moylan with regard to the patients in 881, even though she had not done

 hourly rounds for the patients after being removed from the room. (Ex.

 1, pp. 134, 137-138).

 35.   Plaintiff was scheduled to work 11:30 p.m. to 8:00 a.m., but stayed

 later, until approximately 8:30 a.m., when she gave the report to the

 oncoming nurse for the patients. She was required to give a report for

 the patients in Room 881 even though she was barred from the room for

 several hours before the report. (Ex. 1, pp. 54, 56; Ex. 7, p. 26).

 36.   Kopriva reported the incident to her supervisor, Ward, because

 Plaintiff was upset. (Ex. 4, pp. 49-50). She also told Ward Plaintiff said

 she was called a “black bitch”, although Ward denies being told that.

 (Ex. 4, p. 55; Ex. 2, p. 17).

 37.   Ward reviewed the progress notes then talked to the patient. (Ex.

 2, p. 20).   Ward admitted if the patient was heard calling a caregiver a

 “black bitch” and requested not to have that caregiver, it related to race.


                                      5
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.484   Page 14 of 35




 (Ex. 2, p. 29). Ward admitted Plaintiff was concerned she was removed

 from caring for the patient based on race. (Ex. 2, p. 41). Notably, despite

 Ward claiming she talked with the patient, she never recorded a patient

 encounter, just as Kopriva had failed to record her encounter. (Ex. 2, p.

 30; Exhibit 8).

 38.   When Plaintiff was leaving after her shift on November 2, 2017, she

 saw Kelly (“Fildew”), a human resources employee, and Plaintiff was

 visibly upset. (Ex. 1, pp. 166). Plaintiff tried not bursting into tears as

 she briefly told Fildew what had just happened; Fildew told Plaintiff to

 email her. (Ex. 1, p. 167).

 39.   After Fildew told Plaintiff to send her an email, Plaintiff took down

 some handwritten notes which were reduced to her email. (Ex. 1, p. 167;

 Ex. 9). The notes were then discarded which was well before Plaintiff’s

 lawsuit and her retaining counsel, but after her EEOC charge, because

 that was already pending regarding another issue. (Ex. 1, p. 109, Ex. 10).

 40.   A meeting in human resources took place on November 8, 2017 with

 Plaintiff, human resource representatives and managers.             (Ex. 11).

 Fildew recorded minutes of the meeting which state, in part, “Teoka




                                      6
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.485   Page 15 of 35




 stated that the patient in 881-bed #2 stated she did not want her to be

 her nurse because she was black. (Ex. 10; Ex. 1, pp. 26, 188; Ex. 3, p. 23).

 41.     At the meeting, Plaintiff was told patients have the right to refuse

care for whatever reason. Plaintiff was told a patient requesting care

based on race is no different from a Middle Eastern female patient

requesting not to have a male as her nurse. (Ex. 1, p. 190; Ex. 11).

Indeed, Fildew admitted nobody said patient requests based on race are

not honored by Defendant. (Ex. 3, pp. 35-36).

 42.     Fildew never received anything in writing relating to any type of

 investigation, although there is typically something put in writing if a

 manager investigates. (Ex. 3, p. 34, Ex. 2 p. 39). Ward’s investigation

 included only talking with Kopriva and Olivia. (Ex. 2, p. 35).

                               ARGUMENT

    I.     There is a Genuine Issue of Material Fact of Intentional
           Race Discrimination.

         To establish a claim for racial discrimination under Section 1981, a

 plaintiff must plead and prove that (1) she belongs to an identifiable class

 of persons who are subject to discrimination based on their race; (2) the

 defendant intended to discriminate against her on the basis of race; and

 (3) the defendant's discriminatory conduct abridged a right enumerated

                                       7
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.486   Page 16 of 35




 in section 1981(a). Amini v. Oberlin College , 440 F.3d 350, 358, (6th Cir.

 2006).

       The Sixth Circuit has held the second element referred to as the

 "intent" element of a Section 1981 claim can be established by either

 direct evidence or through circumstantial evidence. Id., citing Blalock v.

 Metals Trades, Inc., 775 F.2d 703, 707 (6th Cir. 1985). When established

 by circumstantial evidence, the Sixth Circuit has held the McDonnell

 Douglas/Burdine tripartite test is appropriate.        Johnson v. Univ. of

 Cincinnati, 215 F.3d 561, 572 (6th Cir. 2000). Under the McDonnell

 Douglas standard once the plaintiff establishes a prima facie case, the

 burden    shifts   to   the   defendant    to   articulate   a     legitimate,

 nondiscriminatory reason, then the plaintiff must prove the proffered

 reason was pretext. Id. However, when there is direct evidence, like the

 present case, a plaintiff does not have to proceed under the McDonnell

 Douglas burden-shifting framework that applies in circumstantial

 evidence cases. DiCarlo v. Potter, 358 F.3d 408, 415 (6th Cir. 2004).

 Accordingly, Plaintiff does not need to show pretext for Defendant’s

 alleged non-discriminatory reason for making the nursing assignment,

 as argued by Defendant at Page ID.353 of its Brief.


                                      8
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19    PageID.487   Page 17 of 35




       Defendant suggests in order for the discriminatory statements to

 establish direct evidence they must be made by a person involved in the

 employment      decision.   Defendant’s   narrow      interpretation   is   not

 supported by the Sixth Circuit, which has held remarks by those who

 significantly influence the decision-making process can constitute direct

 evidence. Sharp v. Aker Plant Servs. Group, 726 F.3d 789, 798 (6th Cir.

 2013).

          There is no question the patient significantly influenced the

 decision-making process in this case.      The only reason Plaintiff was

 removed from providing further care to the patient was because of the

 patient’s request. Contrary to Defendant’s argument, this case is similar

 to other cases in which Courts have held there is a factual dispute of race

 discrimination when an employer excludes an employee based on a

 customer’s or patient’s racial preference. Several cases present similar

 facts to the present case: Chaney v. Plainfield, 612 F.3d 908 (7th Cir.

 2010), Ferrill v. Parker Group, Inc., 168 F.3d 468 (11th Cir. 1999),

 Patterson v. UPMC South Hills Health System Home Health, L.P., 2005

 U.S. Dist. LEXIS 47610, attached herein as Ex. 13, and McCrary v.

 Oakwood Healthcare, Inc., 170 F. Supp. 3d 981 (E.D. Mich. 2016).            All


                                      9
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.488   Page 18 of 35




 these cases involved African American employees who were reassigned

 by their employer based on a customer or patient preference.

        In Chaney, supra, a Title VII case, defendant nursing home

 prohibited the plaintiff, an African American certified nursing assistant,

 from caring for a White resident who did not want to be attended by

 African American caregivers. The Seventh Circuit rejected the

 defendant’s assertion that its deference to the patient’s expressed

 preference was “reasonable” as the Seventh Circuit held: “[i]t is now

 widely accepted that a company’s desire to cater to the perceived racial

 preference of its customers is not a defense… for treating employees

 differently based on race.” Id. at 913. See also E.E.O.C. v. Konica Minolta

 Bus. Solutions U.S.A., Inc., 639 F.3d 366, 370 (7th Cir. 2011). (allegation

 that plaintiff was assigned to a specific territory because of his race “falls

 squarely within [plaintiff’s] allegation of discrimination and the ‘terms

 and conditions’ of employment”).

       In Ferrill, supra, a telephone marketing corporation that was hired

 to perform work for political candidates would segregate employees,

 when requested by customers, by assigning separate calling areas and

 scripts according to race. Id. at page 471. The plaintiff in Ferrill brought


                                       10
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.489   Page 19 of 35




 a 42 USC § 1981 claim against the defendant. The Court found that the

 segregation of assignments based on race was direct evidence of

 intentional race discrimination in job assignments in violation of § 1981.

 Id. at 472.

        In Patterson, supra, a patient’s daughter asked the defendant not

 to send black employees into the home because her father was prejudiced.

 The admission nurse made a notation “no black RNs” in the patient’s

 Case Management Tool and weekly schedules. Id.               However, the

 scheduling assistant still scheduled the plaintiff to visit the patient on

 two occasions. Id. The plaintiff saw the notation on the schedule for “no

 black RNs”, but still cared for the patient in question. According to the

 defendant, its procedures for responding to such requests was that they

 would not be honored. Id.

        In McCrary v. Oakwood Healthcare,supra, this Court denied

summary judgment when a patient refused treatment from the plaintiff

twice and a notation in the patient’s chart was made that the patient had

made a request he did not want any black people taking care of him.

Defendant incorrectly states that in McCrary, the plaintiff was advised to

document the initial request for no black caregivers in the chart by the


                                      11
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.490   Page 20 of 35




defendant. Id. at pp. 983-984. Indeed, unlike the present case, the patient

in McCrary was never told his request would be honored by the defendant,

nor was there evidence that defendant ever honored the request. Id.

Notably, this Court focused on the hospital’s failure to provide a policy for

handling race-based requests by patients in concluding a reasonable jury

could find the defendant intentionally allowed for assignments of its

employees based on race. Id. at p. 987.

       Contrary to Defendant’s arguments, Chaney, Patterson, and

McCrary, do not all involve an instruction in the patient’s medical record

that the patient not be assigned any African-American caregiver and do

not all involve the plaintiffs being advised in “no uncertain terms” they

could not provide care. As stated above, in McCrary, there was never an

instruction in the patient’s record that the patient not be assigned

African-American caregivers and the plaintiff was never advised not to

provide care; indeed, she was paged twice to provide respiratory care to

the patient. In Patterson, even though there was a notation in the record,

the plaintiff was still scheduled and provided care to the patient in

question.




                                      12
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.491   Page 21 of 35




       The facts in the present case, like the cases cited above, create a

 factual dispute of racial discrimination.      Plaintiff was assigned the

 patient in room 881-2 for her entire shift. She was removed from caring

 for that patient, only after the patient requested. The manager in charge,

 Kopriva, would not have removed Plaintiff from her assignment, if the

 patient did not request it. Before talking with the patient, Plaintiff told

 Kopriva she overheard the patient say she did not want “no black bitch

 taking care of her.” (Ex. 1, pp. 80, 83-84; Ex. 4, 19). Plaintiff also put in

 her progress notes for the patient that the patient was overheard saying,

 “I do Not want that black bitch taking care of me.” (Ex. 8). Kopriva

 understood the patient did not want Plaintiff to care for her based on

 race. (Ex. 4, pp. 22-24). When Kopriva talked to the patient, Plaintiff

 heard the patient tell Kopriva she did not want that “black lady” or “a

 black nurse”. (Ex. 1, pp. 52-52). Kopriva recalled the patient saying she

 did not like Plaintiff’s attitude, but admitted that was not a valid reason

 for a patient to request a different nurse. (Ex. 4, p. 31). After Kopriva

 talked to the patient, she told Plaintiff and others if either patients in the

 room needed assistance, Moylan (a White nurse) would go in the room

 instead of Plaintiff. (Ex. 1, p. 53; Ex. 5, p. 11). Notably, Defendant has


                                       13
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.492   Page 22 of 35




 no policy on how to address when a patient requests care and it is based

 on race. (Ex. 5, pp. 8-9). Indeed, at a meeting on November 8, 2017, a

 few days after the incident when it was discussed, nothing was said by

 those present (which included human resources director and managers)

 that such requests are not honored. Instead, the incident was compared

 to a Middle Eastern female patient requesting not to have a male nurse

 for religious reasons. (Ex. 1, p. 190; Ex. 10).

       To suggest no reasonable juror could conclude that race was

 involved in the decision to remove Plaintiff from her assigned patient is

 disingenuous. Kopriva had no guidance from her employer on how to

 handle a patient request for change in care based on race, other than

 granting such requests. (Ex. 4, p. 24). Looking at the facts in the light

 most favorable to Plaintiff, it was not a coincidence Plaintiff was replaced

 with a White nurse, after Kopriva knew the patient was heard saying she

 did not want that “black bitch” caring for her and the patient provided no

 legitimate reason for making the request. Accordingly, there is factual

 dispute of racial discrimination and summary judgment should be

 denied.

       II.   There is a Genuine Issue of Material Fact that
             Plaintiff Suffered an Adverse Employment Action

                                      14
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.493   Page 23 of 35




             for purposes of her Title VII and Elliott-Larsen
             Civil Rights Claims.

       Defendant states Plaintiff did not suffer an adverse action as

 defined by Michael v. Caterpillar Fin. Services Corp., 496 F.3d 584, 593

 (6th Cir. 2007), holding the plaintiff must show a “materially adverse

 change in the terms or condition of employment,” to demonstrate an

 adverse employment action.       Plaintiff disputes that her status and

 benefits of employment remained the same as a result of being removed

 from the assignment. Plaintiff was removed from the patient’s

 assignment and a White nurse was told to provide patient care in

 Plaintiff’s place. However, the patient care was not properly transferred.

 (Ex. 1, p. 57; Ex. 7, p. 19). Despite being precluded from caring for the

 patient, Plaintiff, who is a registered nurse, was still required to sign

 rounding sheets and give a report to the oncoming nurse at the end of her

 shift; even though she had no firsthand knowledge of the patient’s care

 for the past several hours. (Ex. 1, pp. 54, 56, 134). Plaintiff was forced

 to put her license in jeopardy to accommodate the discriminatory

 reassignment by Defendant.

       Defendant also argues there cannot be an adverse employment

 action when the impact on the plaintiff is temporary or de minimis.

                                      15
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19    PageID.494   Page 24 of 35




 Defendant cites Bowman v. Shawnee State Univ.,for its proposition there

 is no adverse action if the impact is temporary. 220 F.3d 456 (6th Cir.

 2000)(the plaintiff was temporarily removed from job duties for non-

 protected reasons and claimed harassment). Defendant also cites Crane

 v. Mary Free Bed Rehab. Hosp., which is distinguishable because the

 plaintiff was a supervisor, not a direct care employee, like Plaintiff.

 2015 U.S.Dist. LEXIS 182064, attached as Exhibit 12.

        Defendant cites Arafi v. Mandarin Oriental, involving a Muslim

 plaintiff alleging religious discrimination who was removed from

 providing services for two floors in a hotel temporarily. Under Title VII,

 the law permits discrimination of certain protected classifications of

 employees based on religion, sex, or national origin, if found to be a

 bonafide occupational qualification (“BFOQ”).         42 U.S.C. §2000e-2(e).

 Importantly, the BFOQ exception does not apply to race. Miller v. Texas

 State Bd. Of Barber Examiners, 615 F.2d 650 (5th Cir. 1980).

 Accordingly, while there may be circumstances where gender or religion

 can be taken into account as a BFOQ, race cannot.

        The the language of McCrary concerning whether a civil rights

 violation limited in time, or de minimis, is still actionable is instructive.


                                      16
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19          PageID.495     Page 25 of 35




 The McCrary Court held that even a brief abridgement of a plaintiff’s

 rights is actionable quoting the District of Maryland:

       Section 1981 violations need not be extended or unmitigated to qualify
       the plaintiff for damages. Although the length or nature of the violation
       may affect the plaintiff's award, the fact that an act of contractual
       discrimination was short or de minimis does not make it any less a
       violation. Indeed, ‘[c]ivil rights are founded not on a relativist calculus
       of discriminatory behavior but on the principle that deprivations of
       rights resulting from racial animus are unlawful.’ Williams v.
       Cloverland Farms Dairy, Inc., 78 F. Supp. 2d 479, 485-86 (D. Md. 1999)
       (quoting Yates v. Hagerstown Lodge No. 212, 878 F. Supp. 788, 796 (D.
       Md. 1995)); see also Patterson, 2005 U.S. Dist. LEXIS 47610, 2005 WL
       6720844, at *9 (finding support for the plaintiff's § 1981 claim arising
       from the notation in a patient's record of "no black RNs", finding ‘it . . .
       clear that, even in the absence of a monetary loss, job assignments based
       on race constitute adverse employment actions because such
       assignments affect the terms and conditions of employment.’). Id.

       Defendant also suggests it does not violate the Civil Rights Act for

 an employer to make assignments based on race when an employee

 retains the same work hours, responsibilities, duties, status, pay, and

 benefits. In other words, according to the defense, segregating employees

 in patient assignment only based on race does not violate the Civil Rights

 Act. Title VII specifically states that segregation in employment is an

 unlawful employment practice. See 42 U.S.C. 3000e-2(a)(2)(“It shall be

 an unlawful employment practice for an employer to …segregate…his

 employees…in any way which would deprive or tend to deprive any

 individual of employment opportunities or otherwise adversely affect his


                                           17
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.496   Page 26 of 35




 status as an employee because of such individual’s race…”). To suggest

 that an employee whose employment conditions remain equal, even if he

 or she is segregated in assignment, does not have a discrimination claim,

 is the same rationale set forth in Plessy v. Ferguson, 163 U.S. 537 (1896).

 Such precedent has long been overruled by Brown v. Board of Education,

 347 U.S. 483 (1954), which held separate but equal does not mean there

 is no racial discrimination. Likewise, the Civil Rights Act is violated

 where a plaintiff is removed from caring for a patient based on race, such

 as the present case, and summary judgment should be denied.

       III. Plaintiff’s Testimony Concerning What the Patient
            Said Goes to Credibility and is Improper to
            Exclude.

       Defendant suggests Plaintiff cannot present a genuine issue of

 material fact of race discrimination because Defendant believes she is not

 credible.   As this Court knows, “[c]redibility determinations, the

 weighing of the evidence, and the drawing of legitimate inferences from

 the facts are jury functions, not those of a judge, whether [s]he is ruling

 on a motion for summary judgment or for a directed verdict.” Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 2513, 91 L. Ed.

 2d 202, 216 1986).      The unpublished case out of the Sixth Circuit


                                      18
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.497   Page 27 of 35




 overruling an Eastern District of Kentucky decision excluding testimony,

 contradicts Defendant’s argument that Plaintiff’s testimony should be

 excluded. See Hanson v. Madison County. Det. Ctr., 736 Fed. Appx. 521,

 537 (6th Cir. 2018)(the district court was overruled by the Sixth Circuit

 and testimony by the plaintiff was considered even though it was found

 to be conflicting).

       Defendant seeks to exclude Plaintiff’s testimony. Plaintiff testified

 she heard the patient say she did not want that “black bitch” caring for

 her, which was corroborated by Kalonda.         Defendant’s own witness,

 Kopriva, testified Plaintiff told her the patient said that on the morning

 in question. In addition, before her shift ended, Plaintiff recorded the

 statement in the patient’s progress notes. Defense counsel suggests its

 shell game at Plaintiff’s deposition warrants Plaintiff’s testimony being

 excluded; plaintiff was clearly confused as to what defense counsel was

 asking. (Ex. 1, pp. 175-177).

       Defendant also argues Plaintiff’s testimony regarding what she

 heard the patient tell Kopriva should be excluded, claiming Plaintiff’s

 testimony was inconsistent. Plaintiff was asked repeatedly to recount

 what she heard the patient tell Kopriva. Plaintiff consistently told


                                      19
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.498   Page 28 of 35




 defense counsel she heard the patient say she did not want “that black

 lady” and that she did not want “a black nurse.”         Defense counsel’s

 characterization that Plaintiff was inconsistent is simply not accurate

 when the testimony is reviewed. Notwithstanding this, even if Plaintiff’s

 testimony was inconsistent, and according to Defendant not credible,

 credibility issues are not for the judge on summary judgment.

       IV. Plaintiff’s Testimony as to What the Patient Said
           is Admissible Even if Not Fully Documented.

       Defendant continues its argument to exclude Plaintiff’s testimony

 on summary judgment based on credibility. Defendant seeks to exclude

 Plaintiff’s testimony that the patient told Kopriva she did not want a

 black nurse because it was not documented. Notably, the testimony of

 Defendant’s witnesses, under Defendant’s argument, would have to be

 excluded; Ward has no documentation from her so-called investigation

 (Ex. 2, pp. 35 and 39) and neither Kopriva nor Ward documented their

 encounter with the patient in the patient’s progress (Ex. 2), which is

 arguably protocol.     At the time of the incident, Defendant’s own

 contemporaneous documentation states, “Teoka stated that the patient

 in 881-bed #2 stated she didn’t want her to be her nurse because she was

 black.” (Ex. 10).

                                      20
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.499   Page 29 of 35




        Contrary to Defendant’s argument, Plaintiff’s testimony is not in

 conflict with contemporaneous documentation. Plaintiff’s testimony is

 consistent with her documentation and adds additional facts, which does

 not conflict with the documents. Defendant’s argument that Plaintiff’s

 Complaint should have included the testimony it seeks to exclude, is

 contrary to basic hornbook law concerning notice pleadings in Federal

 Court; Rule 8 only requires, “a short and plain statement of the claim

 showing that the pleader is entitled to relief.”      Fed.R.Civ.P. 8(a)(2).

 Plaintiff is not required to plead all facts known.

        The cases cited by Defendant are distinguishable and speak to

 situations where a witness’s testimony contradicts prior documentation,

 e.g. Seshadri v. Kasraian, involved documentation that said there were

 two authors and a subsequent unexplained affidavit stated there was

 only one. In the present case, Plaintiff’s testimony does not contradict

 the documentation. Indeed, as set forth above, it is consistent. At the

 time of the incident, Plaintiff made clear in her statements and

 documentation, that she was removed from caring for a patient based on

 race. Understandably, although the patient said several things, the most

 racially derogatory of those statements, as corroborated by another


                                      21
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.500   Page 30 of 35




 witness, was the patient’s exclamation that she did not want that “black

 bitch” caring for her, which is well-documented. It goes without saying

 the patient did not want a black nurse and Plaintiff’s testimony in that

 regard is consistent with the documentation and should not be excluded.

        V. Plaintiff’s Testimony     about   the  Patient’s
           Statements is Admissible and Not Hearsay.

       Defendant seeks to exclude Plaintiff’s testimony regarding what the

 patient said, which included: “I do not want that black bitch taking care

 of me” and “I do not want a black nurse.” The former statement was

 heard by Plaintiff before she went to the manager and was documented

 in the patient’s progress notes. The latter statement was made while

 Plaintiff overheard the patient talking with Kopriva.

       As to the first statement by the patient that she did not want that

 “black bitch” taking care of her. There are several hearsay exceptions

 which make the statement admissible, i.e., Fed.R.Evid. 803(2), 803(3),

 803(4), and/or 803(6). Moreover, the statement is admissible to show the

 racial attitude of the patient, which is not hearsay. See Talley v. Bravo

 Pitino Restaurant, 61 F.3d 1241, 1249-1250 (6th Cir. 1995).

       Under Fed.R.Evid. 803(2) (Excited Utterance), a hearsay statement

 is admissible, if it relates to, “a statement relating to a … condition, made

                                      22
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.501   Page 31 of 35




 while the declarant was under the stress of excitement, that it caused.”

 Plaintiff testified shortly before she heard the racially derogatory

 statement by the patient, the patient told Plaintiff not to touch her, but

 she let the White nursing assistant touch her. Plaintiff then heard the

 patient saying, “I don’t want that black bitch caring for me.” The patient

 was still under the stress of that event when she made that comment

 immediately following.

       The comment was documented in the record by Plaintiff.             The

 record of the comment is admissible under Fed.R.Evid. 803(4) and/or

 803(6). As to 803(4), Defendant simply concludes without explanation or

 support that the statement does not relate to treatment of the patient.

 Defendant does not explain how the patient’s statement that she does not

 want to be cared for by that “black bitch,” does not relate directly to the

 patient being treated. The exception has been broadly interpreted by the

 Sixth Circuit as to what relates to treatment, e.g., Brandt v. Curtis, 138

 Fed.Appx. 734 (6th Cir. 2005)(statement by a patient in the medical

 record identifying an assailant in a child abuse case goes to diagnosis and

 treatment). Even if the Court is not convinced that 803(4) applies, at




                                      23
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.502   Page 32 of 35




 minimum, the progress notes are admissible under 803(6), as records of

 a regularly conducted activity.

       Another hearsay exception, contrary to Defendant’s argument, is

 803(3), as a then-existing mental, emotional, or physical condition. The

 Sixth Circuit has held evidence of discriminatory purpose is admissible

 under 803(3). Detroit Police Officers’ Ass’n v. Young, 608 F.2d 671, 693-

 694 (1979); see also, Talley v. Bravo Pitino Restaurant, 61 F.3d 1241,

 1249-1250 (6th Cir. 1995).        Finally, the statement by the patient

 demonstrates the racial attitude of the patient and, if used for that

 purpose, is not hearsay. Defendant claims Plaintiff was not removed as

 the patient’s nurse based on race, however, the statement from the

 patient is relevant to show the racial attitude of the patient and is

 admissible for that purpose. Talley, supra.

       With regard to the statements by the patient made to Kopriva,

 those statements are admissible under Fed.R.Evid. 803(2) and/or 803(3).

 The Sixth Circuit has found statements made 40 minutes after an event

 can still be admissible as an excited utterance. e.g., Maggard v. Ford

 Motor Co., 320 Fed.Appx. 367 (6th Cir. 2009), attached as Ex.15. The

 patient was still under the stress of the event, not wanting a black nurse


                                      24
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.503   Page 33 of 35




 to touch her, and she made the statement to Kopriva. The patient did

 not have time to fabricate her statement based on her medical condition

 and stay at the hospital. Accordingly, it is admissible under 803(2).

       The statement is also admissible pursuant to 803(3), then-existing

 mental, emotional, or physical condition. The statements by the patient

 that she did not want that “black lady” or “a black nurse,” go to the

 patient’s intent, motive, mental feeling, and/or plan. This Court has

 ruled similar hearsay statements are admissible under 803(3), e.g.,

 United States v. West, 2011 U.S. Dist. LEXIS 34520, attached as Ex. 14.

 Even if not admissible under 803(3), the statements are admissible to

 show the declarant’s racial attitude under Talley, supra.

       Essentially, Defendant’s true motivation for wanting to exclude the

 patient’s statements is because it is prejudicial to Defendant.            As

 indicated above, the statements are admissible. This Court has pointed

 out, “virtually all relevant evidence against a defendant is prejudicial to

 the defendant.” United States v. West, supra. However, where it is highly

 probative, as in this case, any danger of prejudice is outweighed. When

 the evidence is considered in the light most favorable to Plaintiff,

 summary judgment should be denied.


                                      25
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.504   Page 34 of 35




                                 CONCLUSION

       WHEREFORE, for the reasons more fully stated above, Plaintiff

 respectfully requests that this Honorable Court deny Defendant’s Motion

 for Summary Judgment in its entirety.

                                           Respectfully submitted,

                                           GAFKAY LAW, PLC

  Dated: 5/31/2019                         s/Julie A. Gafkay
                                           Julie A. Gafkay (P53680)
                                           Attorney for Plaintiff
                                           175 S. Main Street
                                           Frankenmuth, Michigan 48734
                                           (989) 652-9240
                                           jgafkay@gafkaylaw.com




                                      26
Case 2:18-cv-12522-VAR-MKM ECF No. 31 filed 05/31/19   PageID.505   Page 35 of 35




                       CERTIFICATE OF SERVICE

       On May 31, 2019 the foregoing pleadings, Plaintiff’s Response to

Defendant’s Motion for Summary Judgment with Brief In Opposition

Pursuant to FRCP 56 with Exhibits was electronically filed with the Clerk

of the Court through the Court’s CM/ECF System, which will send

notification to such filings to the attorneys of record, Regan K. Dahle,

Michael Griffie and Doaa K. Al-Howaishy.



                                    Respectfully submitted,


                                    s/Julie A. Gafkay
                                    JULIE A. GAFKAY (P-53680)
                                    Attorney for Plaintiff
                                    175 S. Main Street
                                    Frankenmuth, Michigan 48734
                                    (989) 652-9240
                                     jgafkay@gafkaylaw.com




                                      27
